UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio March 31, 2014 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components1.3% General Motors 7,950 273,639 Johnson Controls 3,620 171,298 Banks13.9% Bank of America 55,270 950,644 Citigroup 11,100 528,360 Comerica 8,290 429,422 Fifth Third Bancorp 11,290 259,105 JPMorgan Chase & Co. 18,540 1,125,563 PNC Financial Services Group 4,870 423,690 Regions Financial 15,970 177,427 Wells Fargo & Co. 18,650 927,651 Capital Goods5.6% Cummins 3,710 552,753 Eaton 4,640 348,557 Honeywell International 5,320 493,483 Owens Corning 4,070 175,702 PACCAR 5,650 381,036 Commercial & Professional Services.5% Tyco International 4,080 Consumer Durables & Apparel1.0% PVH 2,790 Consumer Services1.1% Carnival 9,720 Diversified Financials12.6% Ameriprise Financial 5,330 586,673 Berkshire Hathaway, Cl. B 7,650 a 956,020 Capital One Financial 2,260 174,382 Discover Financial Services 2,940 171,079 Goldman Sachs Group 3,520 576,752 ING US 21,120 766,022 Invesco 5,660 209,420 Morgan Stanley 13,180 410,821 Santander Consumer USA Holdings 8,330 200,586 TD Ameritrade Holding 10,090 342,556 Energy12.3% Anadarko Petroleum 1,540 130,530 Cameron International 2,810 a 173,574 Exxon Mobil 17,580 1,717,214 Occidental Petroleum 15,450 1,472,231 Phillips 66 5,540 426,912 Schlumberger 1,750 170,625 Valero Energy 3,240 172,044 Exchange-Traded Funds.7% iShares Russell 1000 Value Index Fund 2,620 b Food & Staples Retailing1.7% CVS Caremark 8,060 Food, Beverage & Tobacco3.7% Archer-Daniels-Midland 7,780 337,574 Coca-Cola Enterprises 10,930 522,017 PepsiCo 3,160 263,860 Philip Morris International 1,990 162,921 Health Care Equipment & Services6.0% Aetna 3,400 254,898 Cardinal Health 7,390 517,152 Cigna 5,430 454,654 McKesson 2,780 490,865 Omnicare 3,280 195,718 UnitedHealth Group 2,090 171,359 Household & Personal Products.4% Avon Products 8,930 Insurance5.3% Allstate 4,330 244,991 American International Group 8,370 418,584 Hartford Financial Services Group 10,820 381,621 MetLife 8,940 472,032 Prudential Financial 3,630 307,280 Materials2.7% Dow Chemical 5,270 256,069 Martin Marietta Materials 3,270 b 419,705 Vulcan Materials 4,190 278,426 Media4.2% News Corp., Cl. A 9,100 a 156,702 Twenty-First Century Fox, Cl. A 7,480 239,136 Viacom, Cl. B 3,940 334,861 Walt Disney 9,060 725,434 Pharmaceuticals, Biotech & Life Sciences9.8% AbbVie 6,510 334,614 Agilent Technologies 4,160 232,627 Amgen 2,740 337,952 Eli Lilly & Co. 3,240 190,706 Merck & Co. 16,520 937,840 Mylan 5,040 a 246,103 Pfizer 35,150 1,129,018 Retailing1.0% Kohl's 6,260 Semiconductors & Semiconductor Equipment4.6% Applied Materials 18,580 379,404 Micron Technology 3,880 a 91,801 Texas Instruments 15,130 713,380 Xilinx 7,300 396,171 Software & Services1.8% Google, Cl. A 210 a 234,047 Microsoft 9,270 379,977 Technology Hardware & Equipment5.5% Apple 800 429,392 Cisco Systems 35,410 793,538 EMC 15,710 430,611 Western Digital 2,870 263,523 Transportation1.8% Delta Air Lines 11,140 386,001 FedEx 1,930 255,841 Utilities2.2% NextEra Energy 2,710 259,130 NRG Energy 16,350 519,930 Total Common Stocks (cost $26,574,525) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $58,384) 58,384 c Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $672,009) 672,009 c Total Investments (cost $27,304,918) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF-Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund’s securities on loan was $665,693 and the value of the collateral held by the fund was $672,009. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $8,080,315 of which $8,165,537 related to appreciated investment securities and $85,222 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 13.9 Diversified Financials 12.6 Energy 12.3 Pharmaceuticals, Biotech & Life Sciences 9.8 Health Care Equipment & Services 6.0 Capital Goods 5.6 Technology Hardware & Equipment 5.5 Insurance 5.3 Semiconductors & Semiconductor Equipment 4.6 Media 4.2 Food, Beverage & Tobacco 3.7 Materials 2.7 Utilities 2.2 Money Market Investments 2.1 Software & Services 1.8 Transportation 1.8 Food & Staples Retailing 1.7 Automobiles & Components 1.3 Consumer Services 1.1 Consumer Durables & Apparel 1.0 Retailing 1.0 Exchange-Traded Funds .7 Commercial & Professional Services .5 Household & Personal Products .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 1 - Level 2 - Other Level 3 -Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 34,402,010 - - Exchange-Traded Funds 252,830 - - Mutual Funds 730,393 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio March 31, 2014 (Unaudited) Common Stocks99.3% Shares Value ($) Banks4.8% Associated Banc-Corp 133,000 2,401,980 BancorpSouth 64,300 1,604,928 Cathay General Bancorp 50,500 1,272,095 Comerica 11,900 616,420 East West Bancorp 81,400 2,971,100 Capital Goods11.5% AECOM Technology 81,000 a 2,605,770 AGCO 13,500 744,660 Alliant Techsystems 22,000 3,127,300 IDEX 39,400 2,871,866 ITT 8,700 372,012 Lennox International 33,400 3,036,394 Lincoln Electric Holdings 38,000 2,736,380 Masco 22,000 488,620 Oshkosh 56,100 3,302,607 Valmont Industries 9,700 1,443,748 WABCO Holdings 2,300 a 242,788 Commercial & Professional Services1.1% Deluxe 34,600 1,815,462 Herman Miller 5,900 189,567 Consumer Durables & Apparel4.7% Deckers Outdoor 34,500 a 2,750,685 Hanesbrands 46,400 3,548,672 Whirlpool 15,800 2,361,468 Consumer Services2.9% Bally Technologies 38,100 a 2,524,887 Domino's Pizza 3,600 277,092 Hyatt Hotels, Cl. A 9,300 a 500,433 Sotheby's 38,800 b 1,689,740 Wyndham Worldwide 4,700 344,181 Diversified Financials4.8% Affiliated Managers Group 5,270 a 1,054,263 Moody's 3,700 293,484 SEI Investments 61,000 2,050,210 SLM 79,200 1,938,816 Waddell & Reed Financial, Cl. A 47,200 3,474,864 Energy5.4% Chesapeake Energy 78,300 2,006,046 Dril-Quip 26,200 a 2,937,020 EQT 18,900 1,832,733 Kosmos Energy 18,500 a 203,500 SM Energy 39,700 2,830,213 Food & Staples Retailing1.6% Kroger 54,400 2,374,560 SUPERVALU 91,500 a 625,860 Food, Beverage & Tobacco2.3% Hillshire Brands 75,800 2,824,308 Ingredion 6,300 428,904 Keurig Green Mountain 6,400 675,776 Tootsie Roll Industries 11,988 b 358,926 Health Care Equipment & Services6.5% Health Net 81,600 a 2,775,216 Hill-Rom Holdings 61,300 2,362,502 Owens & Minor 6,500 b 227,695 ResMed 64,100 b 2,864,629 STERIS 31,100 1,485,025 Universal Health Services, Cl. B 26,300 2,158,441 Household & Personal Products1.6% Energizer Holdings 29,400 Insurance4.9% Everest Re Group 20,400 3,122,220 Lincoln National 12,600 638,442 Protective Life 23,000 1,209,570 The Hanover Insurance Group 24,900 1,529,856 XL Group 76,800 2,400,000 Materials8.9% Commercial Metals 106,800 2,016,384 Olin 95,600 b 2,639,516 Packaging Corporation of America 47,300 3,328,501 Reliance Steel & Aluminum 14,900 1,052,834 Scotts Miracle-Gro, Cl. A 38,500 2,359,280 Silgan Holdings 46,400 2,297,728 Worthington Industries 68,900 2,635,425 Media.3% Morningstar 6,700 Pharmaceuticals, Biotech & Life Sciences4.9% Charles River Laboratories International 36,700 a 2,214,478 Covance 7,500 a 779,250 Mettler-Toledo International 13,800 a 3,252,384 United Therapeutics 29,100 a 2,736,273 Real Estate5.9% Camden Property Trust 15,500 c 1,043,770 CBL & Associates Properties 87,100 c 1,546,025 Corrections Corporation of America 73,035 c 2,287,456 Extra Space Storage 12,500 c 606,375 National Retail Properties 37,200 c 1,276,704 Omega Healthcare Investors 44,500 b,c 1,491,640 Potlatch 26,900 c 1,040,761 Weingarten Realty Investors 52,500 c 1,575,000 Retailing4.9% Bed Bath & Beyond 34,000 a 2,339,200 Dillard's, Cl. A 3,600 332,640 GameStop, Cl. A 62,200 b 2,556,420 GNC Holdings, Cl. A 13,300 585,466 O'Reilly Automotive 8,700 a 1,290,993 PetSmart 26,300 1,811,807 Semiconductors & Semiconductor Equipment3.6% Atmel 178,500 a 1,492,260 Integrated Device Technology 187,600 a 2,294,348 International Rectifier 100,700 a 2,759,180 Software & Services10.2% Amdocs 47,300 2,197,558 ANSYS 21,900 a 1,686,738 Cadence Design Systems 188,500 a 2,929,290 Convergys 27,500 602,525 Conversant 48,500 a 1,365,275 DST Systems 30,044 2,847,871 FactSet Research Systems 26,100 b 2,813,841 Mentor Graphics 111,300 2,450,826 NeuStar, Cl. A 54,100 a 1,758,791 Technology Hardware & Equipment3.1% Brocade Communications Systems 21,200 a 224,932 NetApp 61,400 2,265,660 SanDisk 29,900 2,427,581 Vishay Intertechnology 52,900 787,152 Transportation2.1% Kirby 28,600 a 2,895,750 Matson 40,500 999,945 Utilities3.3% Cleco 38,500 1,947,330 IDACORP 45,500 2,523,885 PNM Resources 60,400 1,632,612 Total Common Stocks (cost $150,577,423) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,312,109) 1,312,109 d Investment of Cash Collateral for Securities Loaned4.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,900,205) 8,900,205 d Total Investments (cost $160,789,737) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $8,927,050 and the value of the collateral held by the fund was $8,960,824, consisting of cash collateral of $8,900,205 and U.S. Government & Agency securities valued at $60,619. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $31,437,361 of which $34,720,749 related to appreciated investment securities and $3,283,388 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.5 Software & Services 10.2 Materials 8.9 Health Care Equipment & Services 6.5 Real Estate 5.9 Money Market Investments 5.6 Energy 5.4 Insurance 4.9 Pharmaceuticals, Biotech & Life Sciences 4.9 Retailing 4.9 Banks 4.8 Diversified Financials 4.8 Consumer Durables & Apparel 4.7 Semiconductors & Semiconductor Equipment 3.6 Utilities 3.3 Technology Hardware & Equipment 3.1 Consumer Services 2.9 Food, Beverage & Tobacco 2.3 Transportation 2.1 Food & Staples Retailing 1.6 Household & Personal Products 1.6 Commercial & Professional Services 1.1 Media .3 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 182,014,784 - - Mutual Funds 10,212,314 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2014 (Unaudited) Common Stocks98.9% Shares Value ($) Automobiles & Components.7% Dorman Products 14,376 a 849,047 Drew Industries 11,122 602,812 Spartan Motors 4,486 23,058 Standard Motor Products 10,328 369,433 Superior Industries International 6,109 125,173 Winnebago Industries 12,169 a 333,309 Banks8.6% Bank Mutual 30,722 194,777 Bank of the Ozarks 14,042 955,699 Banner 11,186 460,975 BBCN Bancorp 32,473 556,587 BofI Holding 5,196 a 445,557 Boston Private Financial Holdings 41,994 568,179 Brookline Bancorp 26,941 253,784 Cardinal Financial 13,773 245,573 City Holding 7,252 325,325 Columbia Banking System 25,200 718,704 Community Bank System 16,550 645,781 CVB Financial 44,521 707,884 Dime Community Bancshares 8,234 139,813 F.N.B. 71,075 952,405 First BanCorp 56,854 a 309,286 First Commonwealth Financial 54,338 491,216 First Financial Bancorp 24,831 446,461 First Financial Bankshares 14,860 b 918,199 First Midwest Bancorp 41,755 713,175 Glacier Bancorp 39,078 1,135,997 Hanmi Financial 18,086 421,404 Home BancShares 23,076 794,276 Independent Bank 8,830 347,637 MB Financial 28,968 896,849 National Penn Bancshares 60,475 631,964 NBT Bankcorp 16,910 413,619 Northwest Bancshares 39,857 581,912 Old National Bancorp 55,223 823,375 Oritani Financial 24,549 388,120 PacWest Bancorp 17,575 b 755,901 Pinnacle Financial Partners 18,370 688,691 PrivateBancorp 34,659 1,057,446 Provident Financial Services 26,022 478,024 S&T Bancorp 18,420 436,554 Simmons First National, Cl. A 9,812 365,693 Sterling Bancorp 34,653 438,707 Susquehanna Bancshares 86,804 988,698 Taylor Capital Group 4,681 a 111,970 Texas Capital Bancshares 18,904 a 1,227,626 Tompkins Financial 3,455 169,157 TrustCo Bank 31,121 219,092 UMB Financial 16,438 1,063,539 Umpqua Holdings 58,172 b 1,084,326 United Bankshares 26,695 817,401 United Community Banks 23,138 a 449,109 ViewPoint Financial Group 17,177 495,556 Wilshire Bancorp 37,126 412,099 Wintrust Financial 22,167 1,078,646 Capital Goods10.0% AAON 16,299 454,253 AAR 20,686 536,802 Actuant, Cl. A 38,117 1,301,696 Aegion 19,334 a 489,344 Aerovironment 6,797 a 273,579 Albany International, Cl. A 14,977 532,283 American Science & Engineering 5,029 337,798 American Woodmark 8,145 a 274,161 Apogee Enterprises 13,072 434,383 Applied Industrial Technologies 22,042 1,063,306 Astec Industries 8,853 388,735 AZZ 11,534 515,339 Barnes Group 23,392 899,890 Brady, Cl. A 24,552 666,587 Briggs & Stratton 26,698 594,030 CIRCOR International 9,201 674,709 Comfort Systems USA 20,110 306,476 Cubic 8,102 413,769 Curtiss-Wright 22,739 1,444,836 DXP Enterprises 5,432 a 515,660 Dycom Industries 14,232 a 449,874 EMCOR Group 32,940 1,541,263 Encore Wire 8,285 401,905 EnerSys 23,694 1,641,757 Engility Holdings 10,599 a 477,485 EnPro Industries 10,067 a 731,569 ESCO Technologies 10,291 362,140 Federal Signal 36,930 a 550,257 Franklin Electric 16,245 690,737 GenCorp 24,374 a,b 445,313 Gibraltar Industries 12,694 a 239,536 Griffon 23,130 276,172 II-VI 27,793 a 428,846 John Bean Technologies 15,809 488,498 Kaman 10,603 431,330 Lindsay 6,464 b 569,996 Lydall 6,760 a 154,601 Moog, Cl. A 23,354 a 1,529,921 Mueller Industries 26,702 800,793 National Presto Industries 2,069 161,465 Orbital Sciences 28,196 a 786,668 Powell Industries 2,943 190,706 Quanex Building Products 16,399 339,131 Simpson Manufacturing 22,414 791,887 Standex International 6,610 354,164 Taser International 26,385 a 482,582 Teledyne Technologies 18,332 a 1,784,254 Tennant 7,301 479,092 Titan International 20,360 b 386,636 Toro 28,526 1,802,558 Universal Forest Products 9,562 529,161 Vicor 7,117 a 72,593 Watts Water Technologies, Cl. A 13,539 794,604 Commercial & Professional Services3.4% ABM Industries 23,428 673,321 CDI 9,581 164,314 Exponent 6,515 489,016 G&K Services, Cl. A 8,813 539,091 Healthcare Services Group 30,138 875,810 Heidrick & Struggles International 7,267 145,849 Insperity 9,294 287,928 Interface 26,467 543,897 Kelly Services, Cl. A 11,908 282,577 Korn/Ferry International 23,404 a 696,737 Mobile Mini 19,075 827,092 Navigant Consulting 27,932 a 521,211 On Assignment 23,270 a 897,989 Resources Connection 23,568 332,073 Tetra Tech 27,933 a 826,537 TrueBlue 20,952 a 613,056 UniFirst 7,935 872,374 United Stationers 20,566 844,646 Viad 6,187 148,735 WageWorks 12,657 a 710,184 Consumer Durables & Apparel4.0% Arctic Cat 7,578 362,153 Blyth 5,414 b 58,092 Callaway Golf 35,564 363,464 Crocs 43,985 a 686,166 Ethan Allen Interiors 15,338 390,352 G-III Apparel Group 7,832 a 560,615 Helen of Troy 11,301 a 782,368 Iconix Brand Group 25,602 a 1,005,391 iRobot 13,177 a,b 540,916 JAKKS Pacific 9,325 67,326 La-Z-Boy 27,782 752,892 M/I Homes 10,923 a 244,894 Meritage Homes 17,571 a 735,873 Movado Group 8,331 379,477 Oxford Industries 5,956 465,759 Perry Ellis International 6,633 a 91,137 Quiksilver 50,174 a 376,807 Ryland Group 22,831 911,642 Skechers USA, Cl. A 20,441 a 746,914 Standard Pacific 68,547 a 569,626 Steven Madden 30,164 a 1,085,301 Sturm Ruger & Co. 10,123 b 605,355 Universal Electronics 6,544 a 251,224 Wolverine World Wide 49,769 1,420,905 Consumer Services4.1% American Public Education 10,067 a 353,150 Biglari Holdings 493 a 240,333 BJ's Restaurants 9,299 a 304,170 Boyd Gaming 34,472 a 455,030 Buffalo Wild Wings 9,318 a 1,387,450 Capella Education 5,943 375,300 Career Education 18,464 a 137,741 Cracker Barrel Old Country Store 12,018 1,168,630 DineEquity 8,056 628,932 Hillenbrand 27,550 890,691 Interval Leisure Group 18,954 495,458 ITT Educational Services 10,959 a,b 314,304 Jack in the Box 21,343 a 1,257,956 Marcus 13,987 233,583 Marriott Vacations Worldwide 15,805 a 883,658 Monarch Casino & Resort 7,214 a 133,675 Multimedia Games Holding Company 14,191 a 412,107 Papa John's International 13,426 699,629 Pinnacle Entertainment 27,044 a 640,943 Red Robin Gourmet Burgers 5,855 a 419,686 Regis 13,900 190,430 Ruby Tuesday 23,781 a 133,411 Ruth's Hospitality Group 20,626 249,368 Sonic 27,294 a 622,030 Strayer Education 4,892 a,b 227,136 Texas Roadhouse 28,470 742,498 Universal Technical Institute 6,317 81,805 Diversified Financials3.5% Calamos Asset Management, Cl. A 11,271 145,734 Cash America International 15,290 592,029 Encore Capital Group 9,652 a 441,096 Evercore Partners, Cl. A 17,277 954,554 EZCORP, Cl. A 23,493 a 253,489 Financial Engines 24,895 1,264,168 First Cash Financial Services 13,727 a 692,664 FXCM, Cl. A 16,546 244,384 Green Dot, Cl. A 13,333 a 260,393 HFF, Cl. A 17,582 590,931 Interactive Brokers Group, Cl. A 19,845 430,041 Investment Technology Group 16,348 a 330,230 MarketAxess Holdings 19,641 1,163,140 Piper Jaffray 6,596 a 302,097 Portfolio Recovery Associates 25,648 a 1,483,993 Stifel Financial 27,903 a 1,388,453 Virtus Investment Partners 3,582 a 620,295 World Acceptance 6,448 a,b 484,116 Energy4.5% Approach Resources 13,260 a,b 277,267 Arch Coal 103,603 b 499,366 Basic Energy Services 8,894 a 243,785 Bristow Group 16,655 1,257,786 C&J Energy Services 22,160 a 646,186 Carrizo Oil & Gas 20,646 a 1,103,735 Cloud Peak Energy 24,501 a 517,951 Comstock Resources 21,770 497,444 Contango Oil & Gas 6,844 a 326,733 ERA Group 11,930 a 349,668 Exterran Holdings 30,155 1,323,201 Forest Oil 74,032 a 141,401 Geospace Technologies 5,719 a 378,426 Green Plains Renewable Energy 12,583 376,987 Gulf Island Fabrication 5,670 122,529 Hornbeck Offshore Services 14,659 a 612,893 ION Geophysical 50,500 a 212,605 Matrix Service 13,933 a 470,657 Newpark Resources 48,016 a 549,783 Northern Oil and Gas 27,469 a,b 401,597 PDC Energy 17,527 a 1,091,231 Penn Virginia 22,504 a 393,595 PetroQuest Energy 30,634 a 174,614 Pioneer Energy Services 21,296 a 275,783 SEACOR Holdings 10,271 a 887,620 Stone Energy 25,124 a 1,054,454 Swift Energy 18,435 a,b 198,361 Tesco 15,224 a 281,644 TETRA Technologies 36,670 a 469,376 Food & Staples Retailing.8% Andersons 14,444 855,663 Casey's General Stores 17,369 1,173,971 Spartan Stores 20,976 486,853 Food, Beverage & Tobacco2.4% Alliance One International 75,454 a 220,326 Annie's 7,650 a 307,453 B&G Foods 23,675 712,854 Boston Beer, Cl. A 3,775 a 923,856 Cal-Maine Foods 5,946 373,290 Calavo Growers 3,689 b 131,255 Darling International 75,266 a 1,506,825 Diamond Foods 7,690 a 268,612 J&J Snack Foods 7,052 676,780 Sanderson Farms 10,073 790,630 Seneca Foods, Cl. A 3,658 a 115,154 Snyders-Lance 22,961 647,271 TreeHouse Foods 18,128 a 1,305,035 Health Care Equipment & Services7.2% Abaxis 10,320 a 401,242 ABIOMED 17,068 a,b 444,451 Air Methods 15,799 a 844,141 Almost Family 1,909 a 44,098 Amedisys 12,690 a 188,954 AMN Healthcare Services 24,193 a 332,412 AmSurg 16,152 a 760,436 Analogic 6,254 513,516 Anika Therapeutics 5,899 a 242,449 Bio-Reference Labs 11,890 a,b 329,115 Cantel Medical 15,012 506,205 Centene 29,030 a 1,807,117 Chemed 9,475 b 847,539 Computer Programs & Systems 4,369 282,237 CONMED 12,898 560,418 CorVel 5,488 a 273,083 Cross Country Healthcare 12,407 a 100,124 CryoLife 9,536 94,979 Cyberonics 11,800 a 769,950 Cynosure, Cl. A 7,352 a 215,414 Ensign Group 7,838 342,050 Gentiva Health Services 14,552 a 132,714 Greatbatch 11,026 a 506,314 Haemonetics 23,691 a 772,090 Hanger 16,535 a 556,899 HealthStream 8,219 a 219,447 Healthways 14,929 a,b 255,883 ICU Medical 6,556 a 392,573 Integra LifeSciences Holdings 9,247 a 425,270 Invacare 12,410 236,659 IPC The Hospitalist 7,485 a 367,364 Kindred Healthcare 23,828 558,052 Landauer 2,835 128,511 LHC Group 7,437 a 164,060 Magellan Health Services 13,656 a 810,484 Medidata Solutions 22,782 a 1,237,974 Meridian Bioscience 22,221 b 484,196 Merit Medical Systems 17,482 a 249,993 Molina Healthcare 13,917 a 522,723 MWI Veterinary Supply 6,022 a 937,144 Natus Medical 12,735 a 328,563 Neogen 15,328 a 688,994 NuVasive 22,257 a 854,891 Omnicell 18,341 a 524,919 PharMerica 16,084 a 450,030 Quality Systems 24,051 405,981 SurModics 9,751 a 220,373 Symmetry Medical 24,754 a 249,025 West Pharmaceutical Services 35,170 1,549,239 Household & Personal Products.4% Central Garden & Pet, Cl. A 10,327 a 85,404 Inter Parfums 9,602 347,688 Medifast 9,839 a 286,217 WD-40 7,513 582,783 Insurance1.9% AMERISAFE 8,589 377,143 eHealth 7,144 a 362,915 Employers Holdings 17,809 360,276 HCI Group 4,565 b 166,166 Horace Mann Educators 16,109 467,161 Infinity Property & Casualty 6,134 414,842 Meadowbrook Insurance Group 13,762 80,232 Navigators Group 5,540 a 340,101 ProAssurance 27,491 1,224,174 RLI 14,070 622,457 Safety Insurance Group 5,137 276,627 Selective Insurance Group 27,570 642,932 Stewart Information Services 9,839 345,644 Tower Group International 12,474 33,680 United Fire Group 12,000 364,200 Universal Insurance Holdings 13,603 172,758 Materials6.7% A. Schulman 13,269 481,134 A.M. Castle & Co. 13,243 a,b 194,540 AK Steel Holding 66,488 a,b 480,043 AMCOL International 13,033 596,651 American Vanguard 11,480 248,542 Balchem 13,704 714,252 Boise Cascade 14,919 a 427,280 Calgon Carbon 29,694 a 648,220 Century Aluminum 23,769 a 313,988 Clearwater Paper 8,983 a 562,965 Deltic Timber 3,801 247,939 Flotek Industries 19,896 a 554,104 FutureFuel 13,454 273,116 Glatfelter 19,909 541,923 Globe Specialty Metals 35,910 747,646 H.B. Fuller 23,146 1,117,489 Hawkins 2,111 77,558 Haynes International 4,806 259,524 Headwaters 32,987 a 435,758 Innophos Holdings 10,964 621,659 Kaiser Aluminum 9,938 709,772 KapStone Paper and Packaging 35,208 a 1,015,399 Koppers Holdings 11,715 483,009 Kraton Performance Polymers 14,345 a 374,978 LSB Industries 6,419 a 240,199 Materion 13,066 443,329 Myers Industries 15,761 313,959 Neenah Paper 9,418 487,099 Olympic Steel 6,210 178,227 OM Group 15,318 508,864 PolyOne 43,216 1,584,299 Quaker Chemical 7,193 567,024 RTI International Metals 14,135 a 392,670 Schweitzer-Mauduit International 16,280 693,365 Stepan 9,532 615,386 Stillwater Mining 60,618 a 897,753 SunCoke Energy 35,916 a 820,321 Texas Industries 9,122 a 817,514 Tredegar 10,047 231,181 US Silica Holdings 25,284 b 965,090 Wausau Paper 26,511 337,485 Zep 9,611 170,115 Media.7% EW Scripps, Cl. A 14,666 a 259,882 Harte-Hanks 25,401 224,545 Live Nation Entertainment 68,810 a 1,496,618 Scholastic 10,073 347,317 Sizmek 12,022 a 127,794 Pharmaceuticals, Biotech & Life Sciences3.0% Acorda Therapeutics 19,014 a 720,821 Affymetrix 41,311 a 294,547 Akorn 38,622 a 849,684 ArQule 29,677 a 60,838 Cambrex 12,557 a 236,951 Emergent BioSolutions 17,451 a 440,987 Hi-Tech Pharmacal 5,653 a 244,944 Impax Laboratories 33,283 a 879,337 Ligand Pharmaceuticals 11,165 a 750,958 Luminex 18,682 a 338,331 Medicines 28,525 a 810,681 Momenta Pharmaceuticals 23,790 a 277,154 PAREXEL International 28,894 a 1,562,876 Prestige Brands Holdings 23,551 a 641,765 Questcor Pharmaceuticals 27,877 b 1,810,054 Spectrum Pharmaceuticals 21,529 a,b 168,787 Real Estate7.1% Acadia Realty Trust 22,545 c 594,737 Agree Realty 3,984 c 121,153 American Assets Trust 18,011 c 607,691 Associated Estates Realty 25,251 c 427,752 Capstead Mortgage 43,234 c 547,342 Cedar Realty Trust 39,978 c 244,266 CoreSite Realty 9,142 c 283,402 Cousins Properties 88,760 c 1,018,077 DiamondRock Hospitality 91,862 c 1,079,378 EastGroup Properties 15,006 c 944,027 EPR Properties 25,991 c 1,387,659 Forestar Group 16,497 a,c 293,647 Franklin Street Properties 36,525 c 460,215 Geo Group 37,686 1,214,997 Getty Realty 16,973 c 320,620 Government Properties Income Trust 29,459 c 742,367 Healthcare Realty Trust 41,889 c 1,011,619 Inland Real Estate 47,446 c 500,555 Kite Realty Group Trust 50,070 c 300,420 LaSalle Hotel Properties 48,096 c 1,505,886 Lexington Realty Trust 96,983 b,c 1,058,085 LTC Properties 19,120 c 719,486 Medical Properties Trust 77,865 c 995,893 Parkway Properties 29,029 c 529,779 Pennsylvania Real Estate Investment Trust 32,322 c 583,412 Post Properties 27,142 c 1,332,672 PS Business Parks 10,590 c 885,536 Sabra Health Care 14,930 c 416,398 Saul Centers 3,911 c 185,225 Sovran Self Storage 16,697 c 1,226,395 Tanger Factory Outlet Centers 47,737 c 1,670,795 Universal Health Realty Income Trust 7,162 c 302,523 Urstadt Biddle Properties, Cl. A 14,355 c 296,574 Retailing5.3% Aeropostale 36,652 a,b 183,993 Barnes & Noble 16,691 a 348,842 Big 5 Sporting Goods 10,389 166,743 Blue Nile 5,787 a 201,388 Brown Shoe Company 21,285 564,904 Buckle 14,161 b 648,574 Cato, Cl. A 13,321 360,200 Children's Place Retail Stores 11,446 570,125 Christopher & Banks 18,723 a 123,759 Finish Line, Cl. A 20,191 546,974 Francesca's Holdings 21,121 a 383,135 Fred's, Cl. A 17,024 306,602 FTD Companies 8,546 a 271,848 Genesco 10,749 a 801,553 Group 1 Automotive 9,718 638,084 Haverty Furniture 12,247 363,736 Hibbett Sports 11,798 a 623,878 JOS. A. Bank Clothiers 13,654 a,b 877,952 Kirkland's 7,728 a 142,891 Lithia Motors, Cl. A 12,052 800,976 Lumber Liquidators Holdings 13,265 a 1,244,257 MarineMax 10,389 a 157,809 Men's Wearhouse 22,715 1,112,581 Monro Muffler Brake 12,562 714,527 NutriSystem 15,998 241,090 Outerwall 9,864 a,b 715,140 PEP Boys-Manny Moe & Jack 21,982 a 279,611 PetMed Express 10,485 b 140,604 Pool 21,379 1,310,960 Select Comfort 25,233 a 456,213 Sonic Automotive, Cl. A 15,865 356,645 Stage Stores 10,802 264,109 Stein Mart 13,136 184,035 Tuesday Morning 18,981 a 268,581 Vitamin Shoppe 12,630 a 600,178 VOXX International 13,561 a 185,514 Zale 15,482 a 323,729 Zumiez 10,052 a 243,660 Semiconductors & Semiconductor Equipment4.3% Advanced Energy Industries 18,930 a 463,785 ATMI 13,952 a 474,508 Brooks Automation 37,126 405,787 Cabot Microelectronics 13,035 a 573,540 Ceva 8,215 a 144,255 Cirrus Logic 35,701 a,b 709,379 Cohu 10,332 110,966 Diodes 19,611 a 512,239 DSP Group 15,468 a 133,644 Entropic Communications 41,284 a 168,852 Exar 28,489 a 340,444 GT Advanced Technologies 59,479 a,b 1,014,117 Hittite Microwave 13,476 849,527 Kopin 33,071 a 125,008 Kulicke & Soffa Industries 39,138 a 493,530 Micrel 15,627 173,147 Microsemi 44,147 a 1,104,999 MKS Instruments 26,257 784,822 Monolithic Power Systems 14,984 a 580,930 Nanometrics 7,456 a 133,984 Pericom Semiconductor 18,958 a 148,441 Power Integrations 15,647 1,029,260 Rubicon Technology 5,484 a,b 61,914 Rudolph Technologies 13,391 a 152,791 Sigma Designs 11,989 a 57,068 Supertex 6,696 a 220,834 Synaptics 15,806 a,b 948,676 Tessera Technologies 19,840 468,819 TriQuint Semiconductor 72,173 a 966,396 Ultratech 10,042 a 293,126 Veeco Instruments 16,685 a 699,602 Software & Services6.9% Blackbaud 25,251 790,356 Blucora 21,556 a 424,438 Bottomline Technologies 16,528 a 580,959 CACI International, Cl. A 11,491 a 848,036 Cardtronics 24,012 a 932,866 CIBER 42,057 a 192,621 comScore 14,967 a 490,768 CSG Systems International 19,876 517,571 Dealertrack Technologies 20,224 a 994,819 Dice Holdings 20,338 a 151,721 Digital River 15,624 a 272,326 Ebix 16,562 b 282,713 Epiq Systems 11,539 157,277 ExlService Holdings 17,056 a 527,201 Forrester Research 6,358 227,934 Heartland Payment Systems 17,890 b 741,540 Higher One Holdings 25,134 a 181,719 iGATE 14,596 a 460,358 Interactive Intelligence Group 6,555 a 475,237 j2 Global 20,840 b 1,043,042 Liquidity Services 10,712 a,b 279,048 LivePerson 19,892 a 240,096 LogMeIn 9,022 a 404,998 Manhattan Associates 38,967 a 1,365,014 MAXIMUS 31,230 1,400,978 MicroStrategy, Cl. A 4,226 a 487,638 Monotype Imaging Holdings 19,673 592,944 Monster Worldwide 46,383 a 346,945 NetScout Systems 19,889 a 747,429 NIC 30,000 579,300 OpenTable 10,061 a 773,993 Perficient 17,305 a 313,567 Progress Software 28,407 a 619,273 QuinStreet 15,810 a 104,978 Stamps.com 9,775 a 328,049 SYKES Enterprises 17,396 a 345,659 Synchronoss Technologies 13,984 a 479,511 Take-Two Interactive Software 46,292 a 1,015,184 Tangoe 14,111 a 262,323 TeleTech Holdings 13,192 a 323,336 Tyler Technologies 12,863 a 1,076,376 VASCO Data Security International 15,828 a 119,343 Virtusa 11,021 a 369,314 XO Group 16,836 a 170,717 Technology Hardware & Equipment7.6% Agilysys 10,199 a 136,667 Anixter International 12,985 1,318,237 ARRIS Group 53,137 a 1,497,401 Badger Meter 6,473 356,662 Bel Fuse, Cl. B 5,939 130,064 Belden 19,517 1,358,383 Benchmark Electronics 29,707 a 672,864 Black Box 8,331 202,777 CalAmp 14,120 a 393,524 Checkpoint Systems 23,795 a 319,329 Cognex 38,057 a 1,288,610 Coherent 13,124 a 857,653 Comtech Telecommunications 6,381 203,299 CTS 21,006 438,605 Daktronics 20,749 298,578 Digi International 8,832 a 89,645 DTS 4,712 a 93,109 Electro Scientific Industries 14,370 141,544 Electronics For Imaging 20,976 a 908,471 FARO Technologies 7,367 a 390,451 FEI 19,769 2,036,602 Harmonic 60,638 a 432,955 Insight Enterprises 21,817 a 547,825 Ixia 26,316 a 328,950 Littelfuse 9,746 912,615 Measurement Specialties 6,606 a 448,217 Mercury Systems 8,112 a 107,160 Methode Electronics 16,396 502,701 MTS Systems 6,607 452,513 NETGEAR 17,031 a 574,456 Newport 19,216 a 397,387 Oplink Communications 8,606 a 154,564 OSI Systems 7,490 a 448,351 Park Electrochemical 9,316 278,269 PC-Tel 16,354 142,770 Plexus 18,457 a 739,572 Procera Networks 5,603 a,b 58,215 QLogic 43,176 a 550,494 Rofin-Sinar Technologies 14,989 a 359,136 Rogers 10,090 a 629,818 Sanmina 44,806 a 781,865 ScanSource 16,087 a 655,867 Super Micro Computer 17,599 a 305,695 SYNNEX 12,991 a 787,385 TTM Technologies 28,467 a 240,546 ViaSat 18,929 a 1,306,858 Telecommunication Services.6% 8x8 37,599 a 406,445 Atlantic Tele-Network 6,427 423,668 Cbeyond 16,460 a 119,335 Cincinnati Bell 89,928 a 311,151 General Communication, Cl. A 19,826 a 226,215 Lumos Networks 5,197 69,484 NTELOS Holdings 10,360 b 139,860 USA Mobility 11,989 217,840 Transportation1.7% Allegiant Travel 6,356 711,427 Arkansas Best 14,393 531,821 Atlas Air Worldwide Holdings 9,967 a 351,536 Forward Air 13,988 644,987 Heartland Express 24,403 553,704 Hub Group, Cl. A 17,847 a 713,702 Knight Transportation 24,977 577,718 Matson 19,083 471,159 Roadrunner Transportation Systems 11,917 a 300,785 Saia 11,020 a 421,074 SkyWest 26,671 340,322 Utilities3.5% Allete 16,206 849,519 American States Water 19,760 638,050 Avista 29,090 891,608 El Paso Electric 19,940 712,456 Laclede Group 12,444 586,735 New Jersey Resources 21,225 1,057,005 Northwest Natural Gas 14,649 644,702 NorthWestern 18,306 868,254 Piedmont Natural Gas 34,406 b 1,217,628 South Jersey Industries 13,849 776,790 Southwest Gas 23,235 1,241,911 UIL Holdings 24,217 891,428 UNS Energy 20,694 1,242,261 Total Common Stocks (cost $211,216,842) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 6/26/14 (cost $209,973) 210,000 d Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,465,845) 3,465,845 e Investment of Cash Collateral for Securities Loaned5.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,440,924) 19,440,924 e Total Investments (cost $234,333,584) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $19,338,125 and the value of the collateral held by the fund was $19,440,924. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $118,859,464 of which $123,988,790 related to appreciated investment and $5,129,326 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposessubstantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Capital Goods Banks Technology Hardware & Equipment Health Care Equipment & Services Real Estate Short-Term/Money Market Investments Software & Services Materials Retailing Energy Semiconductors & Semiconductor Equipment Consumer Services Consumer Durables & Apparel Diversified Financials Utilities Commercial & Professional Services Pharmaceuticals, Biotech & Life Sciences Food, Beverage & Tobacco Insurance Transportation Food & Staples Retailing .8 Automobiles & Components .7 Media .7 Telecommunication Services .6 Household & Personal Products .4  Based on net assets. STATEMENT OF FINANCIAL FUTURES March 31, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 3/31/2014 ($) Financial Futures Long Russell 2000 E-mini 34 3,979,700 June 2014 ) The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 329,582,765 - - Equity Securities - Foreign Common Stocks+ 493,530 - - Mutual Funds 22,906,769 - - U.S. Treasury - 209,984 - Liabilities ($) Other Financial Instruments: Financial Futures++ (28,770 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund at period end March 31, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2014 (Unaudited) Common Stocks92.2% Shares Value ($) Application Software10.7% Adobe Systems 151,450 a 9,956,323 Concur Technologies 47,940 a 4,749,416 salesforce.com 197,790 a 11,291,831 Workday, Cl. A 64,050 a 5,856,092 Communications Equipment11.4% Ciena 554,550 a 12,610,467 JDS Uniphase 490,410 a 6,865,740 Juniper Networks 552,890 a 14,242,446 Computer Storage & Peripherals6.1% EMC 332,060 9,101,765 Western Digital 99,100 9,099,362 Data Processing & Outsourced Services4.5% Visa, Cl. A 61,720 Electronic Components2.5% Amphenol, Cl. A 81,250 Internet Retail9.8% Amazon.com 28,590 a 9,621,107 Netflix 20,580 a 7,244,777 priceline.com 10,270 a 12,240,710 Internet Software & Services18.7% Akamai Technologies 193,430 a 11,259,560 Baidu, ADR 32,220 a 4,909,684 Facebook, Cl. A 237,290 a 14,294,350 Google, Cl. A 10,590 a 11,802,661 LinkedIn, Cl. A 41,290 a 7,636,173 Twitter 118,547 b 5,532,588 IT Consulting & Other Services6.5% Accenture, Cl. A 126,720 10,102,118 Cognizant Technology Solutions, Cl. A 181,210 a 9,171,038 Semiconductor Equipment4.0% Applied Materials 574,930 Semiconductors10.4% Micron Technology 235,580 a 5,573,823 Texas Instruments 226,760 10,691,734 Xilinx 265,620 14,415,197 Systems Software7.6% Microsoft 245,400 10,058,946 ServiceNow 98,720 a 5,915,302 VMware, Cl. A 60,840 a 6,571,937 Total Common Stocks (cost $206,523,914) Other Investment7.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $23,467,446) 23,467,446 c Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,576,832) 5,576,832 c Total Investments (cost $235,568,192) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $5,394,212 and the value of the collateral held by the fund was $5,576,832. c Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $66,800,746 of which $70,706,881 related to appreciated investment securities and $3,906,135 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Internet Software & Services 18.7 Communications Equipment 11.4 Application Software 10.7 Semiconductors 10.4 Internet Retail 9.8 Money Market Investments 9.8 Systems Software 7.6 IT Consulting & Other Services 6.5 Computer Storage & Peripherals 6.1 Data Processing & Outsourced Services 4.5 Semiconductor Equipment 4.0 Electronic Components 2.5 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 268,414,976 - - Equity Securities - Foreign Common Stocks+ 4,909,684 - - Mutual Funds 29,044,278 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/ James Windels James Windels Treasurer Date: May 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
